Citation Nr: 0416698	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  99-11 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a right shoulder 
disorder.  

3.  Entitlement to service connection for a right arm and 
elbow disorder.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and husband


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1987 to February 
1989.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a February 1998 decision by 
the RO which, in part, denied service connection for the 
disabilities now at issue on appeal.  A personal hearing at 
the RO was held in August 1999.  The Board remanded the 
appeal to the RO for additional development in October 2000.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a right knee disability 
at present which is related to service.  

3.  A right shoulder disability was not present in service or 
until many years after service, and there is no competent 
medical evidence that any current right shoulder disability 
is related to service.  

4.  A right arm or right elbow disorder was not present in 
service or until many years after service, and there is no 
competent medical evidence that any current right arm or 
elbow disability is related to service.  




CONCLUSIONS OF LAW

1.  The veteran does not have a right knee disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).  

2.  The veteran does not have a right shoulder disability due 
to disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).  

3.  The veteran does not have a right arm or right elbow 
disability due to disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

In a recent decision by the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") in the case 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) , it was essentially held that the notice and 
assistance provisions of the VCAA should be provided to a 
claimant prior to any adjudication of the claim.  In this 
case, the claim was filed before the VCAA was enacted.  
However, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate her 
claim.  The Board concludes that discussions as contained in 
the February 1998 rating action, the May 1999 statement of 
the case (SOC), the December 1999, May 2000, February and 
October 2002, April 2003, and January and February 2004 
supplemental statements of the case (SSOC's), and various 
letters from the RO, in particular, a June 2002 letter, have 
provided the veteran with sufficient information regarding 
the applicable requirements of VCAA.  The SOC and SSOC's 
provided notice to the veteran of what was revealed by the 
evidence of record.  Additionally, these documents notified 
her why this evidence was insufficient to award the benefits 
sought.  The letters also notified her of which evidence was 
to be provided by the veteran and which by the VA.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what she could do to help her 
claim, and notice of how her claim was still deficient.  

In the present case, for the Board to satisfy the holding in 
Pelegrini to the letter of the law, would require that this 
case be dismissed, in effect finding that the rating 
decisions of the RO promulgated prior to providing the 
veteran full VCAA notice were void ab initio.  The result of 
this action would require that the entire rating process be 
reinitiated, with the claimant being provided VCAA notice and 
an appropriate amount of time to respond before an initial 
rating action, the filing by the claimant of a notice of 
disagreement, the issuance of a statement of the case, and 
finally, the submission of a substantive appeal by the 
claimant.  

In this case, the claimant was provided every opportunity to 
submit evidence and testified at a personal hearing at the RO 
before a hearing officer.  She was provided with the 
appropriate law and regulations and was given ample time to 
respond.  To allow the appeal to continue would result in 
nonprejudical error.  "The record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence [she] should submit to substantiate [her] 
claim."  Conway v. Principi, 353 F.3d 1369 (2004) 

The Board concludes that it may proceed, as specific notice 
as to which party could or should obtain which evidence has 
been provided and no additional pertinent evidence appears 
forthcoming.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, it is concluded that the claimant has 
sufficient notice of the type of information needed to 
support her claims and the evidence necessary to complete the 
application.  Therefore, the Board finds that the duty to 
assist and notify as contemplated by applicable provisions, 
including the Veterans Claims Assistance Act of 2000, has 
been satisfied with respect to the issues on appeal.  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Factual Background

The February 1987 enlistment physical examination and Report 
of Medical History are silent for any pre-service right knee, 
right shoulder, right arm or right elbow pathology.  Service 
medical records dated in August 1987 note the veteran's 
complaints of left elbow pain.  Evaluation of both elbows 
revealed a full range of motion. The veteran was seen for 
right knee pain in August 1987 after she reportedly fell 
while running several days earlier.  On initial examination, 
there was some swelling and redness, but no evidence of 
crepitus, instability, subluxation, or limitation of motion.  
The assessment was rule out patellar femoral syndrome.  When 
seen several days later, there was no swelling, effusion or 
tenderness about the knee.  The knee was stable with a normal 
active range of motion.  The assessment was overuse syndrome, 
and she was placed on light duty for seven days.  When seen 
in early September 1987, there was no swelling, redness, or 
warmth in the knee joint.  At that time, the veteran 
requested a pregnancy work-up, so no x-ray studies were 
taken.  In mid-September, she was referred to physical 
therapy for the right knee.  He gait was slow and labored, 
but there was no edema, effusion, ecchymosis, or instability 
in the right knee.  There was retropatellar pain on 
compression.  A whole body bone scan in September 1987 reveal 
an increased uptake in the right medical femoral condyle; 
however, x-ray studies of the right knee in October 1987 were 
within normal limits.  In September and October 1987, she was 
placed on restricted duty for the knee.   When seen in 
January 1988, the veteran reported that her knee pain had 
increased over the past week after she fell on the knee.  
There was no swelling, crepitus, effusion, or laxity.  The 
right femoral condyle medially was tender and she was unable 
to bend the knee without pain.  The assessment was possible 
right medial femoral condyle stress fracture.  She was placed 
on light duty restriction for 30 days.  

The service medical records show no further complaints, 
treatment, abnormalities, or diagnosis referable to any right 
knee problems during her remaining 13 months of active 
service.  The service medical records are completely silent 
for any complaints, treatment, or abnormalities referable to 
any right shoulder, right arm, or right elbow problems during 
service.  On a Report of Medical History for separation from 
service in December 1988, the veteran specifically denied any 
history or current problems referable to swollen or painful 
joints, broken bones, arthritis, rheumatism, or bursitis, 
bone, joint, or other deformity, lameness, painful or trick 
shoulder or elbow, or "trick" or locked knee.  Other than a 
notation of a shortened right leg, no pertinent abnormalities 
were noted on examination at that time.  

Private medical records show that the veteran was seen for 
low back and bilateral knee pain after lifting boxes at work 
in December 1990.  On examination, there was mild general 
tenderness in both knees.  The veteran was seen for right 
shoulder and right knee pain in April 1995.  She denied any 
history of trauma and reported symptoms for one week.  There 
was full range of motion in the right shoulder and right knee 
and some tenderness in the right shoulder with pain on 
abduction.  The diagnosis was bursitis.  The veteran was seen 
at the emergency room of a private hospital for right 
shoulder pain four days later.  X-ray studies at that time 
showed no arthritic changes or any unusual calcifications.  
The impression was muscular strain to the right pectoralis 
tendon.  

The veteran testified at a personal hearing at the RO in 
August 1999 that she was seen by medical personnel for right 
knee, right shoulder, and right elbow problems during service 
and was treated with inflammatory and pain medications.  She 
reported no specific trauma to the right shoulder or right 
elbow, and opined that her upper extremity pain may have been 
caused by overuse during training.  

Additional VA and private medical records show periodic 
treatment for complaints of right shoulder and right knee 
pain on various occasions from 1999 to 2003.  An MRI in 
December 2000 revealed mild inferior osteophyte level in the 
right acromioclavicular joint with mild impingement on the 
right supraspinatus tendon secondary to pain.  The diagnosis 
on a private medical report in May 2002 included impingement 
syndrome of the right shoulder and possible medial meniscus 
tear in the right knee.  An MRI of the right knee in June 
2002 was consistent with a focal lineal tear of the posterior 
horn of the right lateral meniscus.  

Private medical records show that the veteran underwent 
arthroscopy and arthrotomy of the right knee in December 
2002.  Following surgery, she fell and dislocated her right 
shoulder, apparently while recuperating from the right knee 
surgery, and underwent right shoulder reduction.  An MRI of 
the right shoulder in February 2003 showed a Hill-Sachs 
lesion; a Bony Bankhart lesion was not well seen.  

When examined by VA in September 2003, the physician 
indicated that he had reviewed the claims file and noted that 
the veteran sustained an injury to the right knee in service.  
The examiner provided a history of the veteran's medical 
problems concerning her right knee, shoulder, arm, and elbow 
and offered the diagnoses of posteriorlateral meniscal tear, 
degenerative joint disease of the right shoulder, status post 
right shoulder dislocation, lateral epicondylitis of the 
right elbow, and carpal tunnel syndrome on the right.  The 
examiner noted that there was no evidence of any right 
shoulder, right elbow, or right wrist complaints, treatment, 
or abnormalities during service or until many years after her 
discharge from service.  In addendum reports dated in 
December 2003, the physician opined, in essence, that in the 
absence of documentation of a chronic right knee disability 
or any right shoulder, right elbow or right arm disability in 
service or until many years thereafter, any opinion of a 
causal connection between any current disability to service 
would be based on unfounded speculation.  

Service Connection - In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2003) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court"), lay observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  

Analysis

In the instant case, the veteran contends that she injured 
her right knee, shoulder, arm, and elbow in service and that 
she has had chronic problems ever since.  Although the 
veteran is competent to relate that she experienced symptoms 
in service, she is not a medical professional competent to 
offer an opinion as to the etiology of any current 
disabilities.  Savage, 10 Vet. App. at 495; see Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The service medical records show that the veteran was treated 
for right knee pain on several occasions during her first 
couple of months of service.  Other than some swelling and 
redness in the knee when first evaluated, there were no other 
objective findings and she had full range of motion in the 
knee on all occasions.  The diagnosis at that time was 
overuse syndrome.  The veteran was placed on light duty with 
some resolution of symptoms.  There were no further right 
knee complaints or abnormalities noted during her remaining 
13 months of active service and the veteran specifically 
denied any knee problems at the time of her separation 
examination in December 1988.  Except for complaints of 
bilateral knee pain while lifting boxes at work in December 
1990, there is no evidence of any right knee complaints post-
service until 1995.  At that time, the veteran reported the 
onset of knee pain about a week earlier.  The first diagnosis 
of meniscus tear of the right knee was in June 2002, some 14 
years after her discharge from service.  

Contrary to her assertions at the personal hearing in August 
1999, the service medical records are completely silent for 
any complaints, treatment, or abnormalities referable to any 
right shoulder, arm, or elbow problems during service.  The 
service medical records reflect treatment for left elbow pain 
of one day's duration in May 1987, but there was no mention 
of any right elbow or right arm problems.  The first evidence 
of any right shoulder problem was in 1995, and the first 
complaint of right arm or elbow problem was with the filing 
of this claim in August 1997.  

The Board notes that a VA examination was conducted in 
September 2003, for the express purpose of determining the 
nature and etiology of the veteran's current right knee, 
shoulder, arm, and elbow problems.  After examination and 
review of the entire claims file, including the service 
medical records, the physician opined that absent evidence of 
a chronic disability in service or until many years 
thereafter, any medical opinion on the question of causation 
would be purely speculative.  Moreover, the veteran has 
presented no competent medical evidence relating any current 
right knee, shoulder, arm, or elbow disability to military 
service.  

While the veteran is competent to provide evidence of visible 
symptoms, she is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Inasmuch as there is no evidence of a right 
knee, shoulder, arm, or elbow disability in service, and no 
competent medical evidence relating any current disability to 
military service, the Board finds that there is no basis to 
grant service connection for any of the disabilities at issue 
on appeal.  Accordingly, the appeal is denied.  


ORDER

Service connection for a right knee disability is denied.  

Service connection for a right shoulder disability is denied.  

Service connection for a right arm and right elbow disability 
is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



